UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- 4906 Dreyfus State Municipal Bond Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 4/30 Date of reporting period: 1/31/10 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus State Municipal Bond Funds, Dreyfus Connecticut Fund January 31, 2010 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments96.1% Rate (%) Date Amount ($) Value ($) Connecticut71.8% Connecticut, General Airport Revenue (Bradley International Airport) (Insured; National Public Finance Guarantee Corp.) 5.25 10/1/13 5,530,000 5,751,034 Connecticut, General Airport Revenue (Bradley International Airport) (Insured; National Public Finance Guarantee Corp.) 5.25 10/1/16 4,470,000 4,581,303 Connecticut, General Airport Revenue (Bradley International Airport) (Insured; National Public Finance Guarantee Corp.) 5.25 10/1/17 2,275,000 2,321,979 Connecticut, GO 5.25 12/15/10 2,550,000 2,662,812 Connecticut, GO 5.00 12/15/22 4,855,000 5,351,424 Connecticut, GO 5.00 4/15/24 2,500,000 2,776,600 Connecticut, GO 5.00 11/1/27 2,000,000 2,198,320 Connecticut, GO 5.00 11/1/28 3,000,000 3,283,380 Connecticut, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 10/15/21 3,500,000 3,830,260 Connecticut, GO (Prerefunded) 5.13 11/15/11 1,500,000 a 1,623,765 Connecticut, Special Tax Obligation (Transportation Infrastructure Purposes) 7.13 6/1/10 1,225,000 1,253,028 Connecticut, Special Tax Obligation (Transportation Infrastructure Purposes) (Insured; AMBAC) 5.25 7/1/19 3,395,000 3,948,181 Connecticut, Special Tax Obligation (Transportation Infrastructure Purposes) (Insured; Assured Guaranty Municipal Corp.) 5.50 11/1/12 4,180,000 4,691,005 Connecticut, Special Tax Obligation (Transportation Infrastructure Purposes) (Insured; Assured Guaranty Municipal Corp.) 5.38 7/1/20 2,000,000 2,171,420 Connecticut Development Authority, Airport Facility Revenue (Learjet Inc. Project) 7.95 4/1/26 2,300,000 2,485,863 Connecticut Development Authority, First Mortgage Gross Revenue (Church Homes Inc., Congregational Avery Heights Project) 5.70 4/1/12 1,265,000 1,266,682 Connecticut Development Authority, First Mortgage Gross Revenue (Church Homes Inc., Congregational Avery Heights Project) 5.80 4/1/21 3,000,000 2,852,970 Connecticut Development Authority, First Mortgage Gross Revenue (The Elim Park Baptist Home, Inc. Project) 5.38 12/1/11 1,765,000 1,824,304 Connecticut Development Authority, First Mortgage Gross Revenue (The Elim Park Baptist Home, Inc. Project) 5.38 12/1/18 2,300,000 2,300,115 Connecticut Development Authority, First Mortgage Gross Revenue (The Elim Park Baptist Home, Inc. Project) 5.75 12/1/23 1,000,000 975,710 Connecticut Development Authority, PCR (Connecticut Light and Power Company Project) 5.85 9/1/28 6,200,000 6,243,524 Connecticut Development Authority, PCR (Connecticut Light and Power Company Project) 5.95 9/1/28 4,445,000 4,465,225 Connecticut Development Authority, PCR (The United Illuminating Company Project) 5.75 2/1/12 1,250,000 1,318,650 Connecticut Development Authority, Revenue (Duncaster Project) (Insured; Radian) 5.50 8/1/11 1,645,000 1,682,753 Connecticut Development Authority, Solid Waste Disposal Facility Revenue (PSEG Power LLC Project) 5.75 11/1/37 7,000,000 6,903,750 Connecticut Development Authority, Water Facilities Revenue (Aquarion Water Company of Connecticut Project) (Insured; XLCA) 5.10 9/1/37 6,250,000 5,472,875 Connecticut Development Authority, Water Facilities Revenue (Bridgeport Hydraulic Company Project) 6.15 4/1/35 1,000,000 1,002,130 Connecticut Development Authority, Water Facilities Revenue (Bridgeport Hydraulic Company Project) (Insured; AMBAC) 6.15 4/1/35 2,750,000 2,755,857 Connecticut Health and Educational Facilities Authority, Revenue (Danbury Hospital Issue) (Insured; AMBAC) 5.75 7/1/29 3,000,000 3,001,050 Connecticut Health and Educational Facilities Authority, Revenue (Eastern Connecticut Health Network Issue) (Insured; Radian) 5.13 7/1/30 400,000 348,884 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/25 1,340,000 1,416,313 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/27 1,420,000 1,488,543 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/34 4,000,000 4,063,040 Connecticut Health and Educational Facilities Authority, Revenue (Greenwich Academy Issue) (Insured; Assured Guaranty Municipal Corp.) 5.25 3/1/32 10,880,000 12,915,430 Connecticut Health and Educational Facilities Authority, Revenue (Griffin Hospital Issue) (Insured; Radian) 5.00 7/1/23 1,280,000 1,181,978 Connecticut Health and Educational Facilities Authority, Revenue (Hospital for Special Care Issue) (Insured; Radian) 5.25 7/1/32 3,500,000 3,027,780 Connecticut Health and Educational Facilities Authority, Revenue (Loomis Chaffee School Issue) (Insured; AMBAC) 5.25 7/1/28 1,760,000 2,034,771 Connecticut Health and Educational Facilities Authority, Revenue (Loomis Chaffee School Issue) (Prerefunded) 5.25 7/1/11 3,000,000 a 3,232,140 Connecticut Health and Educational Facilities Authority, Revenue (Loomis Chaffee School Issue) (Prerefunded) 5.50 7/1/11 2,150,000 a 2,323,978 Connecticut Health and Educational Facilities Authority, Revenue (Quinnipiac University Issue) (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/33 5,000,000 5,441,250 Connecticut Health and Educational Facilities Authority, Revenue (Quinnipiac University Issue) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/37 2,000,000 2,044,060 Connecticut Health and Educational Facilities Authority, Revenue (Salisbury School Issue) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/33 5,000,000 5,155,800 Connecticut Health and Educational Facilities Authority, Revenue (The William W. Backus Hospital Issue) (Insured; Assured Guaranty Municipal Corp.) 5.25 7/1/23 2,000,000 2,122,840 Connecticut Health and Educational Facilities Authority, Revenue (Trinity College Issue) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/22 1,000,000 1,017,410 Connecticut Health and Educational Facilities Authority, Revenue (University of Hartford Issue) (Insured; Radian) 5.00 7/1/17 1,220,000 1,259,150 Connecticut Health and Educational Facilities Authority, Revenue (University of Hartford Issue) (Insured; Radian) 5.50 7/1/22 1,750,000 1,764,245 Connecticut Health and Educational Facilities Authority, Revenue (University of Hartford Issue) (Insured; Radian) 5.63 7/1/26 4,000,000 4,006,760 Connecticut Health and Educational Facilities Authority, Revenue (University of Hartford Issue) (Insured; Radian) 5.25 7/1/36 5,070,000 4,453,589 Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) 5.13 7/1/27 5,400,000 5,406,750 Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) 5.00 7/1/42 5,000,000 5,224,400 Connecticut Health and Educational Facilities Authority, Revenue (Yale-New Haven Hospital Issue) (Insured; AMBAC) 5.00 7/1/31 2,500,000 2,513,525 Connecticut Higher Education Supplemental Loan Authority, Revenue (Family Education Loan Program) (Insured; AMBAC) 5.63 11/15/11 330,000 337,682 Connecticut Higher Education Supplemental Loan Authority, Senior Revenue (Connecticut Family Education Loan Program) (Insured; National Public Finance Guarantee Corp.) 4.50 11/15/20 1,740,000 1,685,764 Connecticut Higher Education Supplemental Loan Authority, Senior Revenue (Connecticut Family Education Loan Program) (Insured; National Public Finance Guarantee Corp.) 4.80 11/15/22 3,330,000 3,232,464 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 4.45 5/15/14 1,000,000 1,020,040 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 5.00 11/15/21 3,190,000 3,262,190 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 5.05 11/15/21 4,925,000 4,988,582 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 5.10 11/15/27 5,000,000 5,122,350 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 5.45 11/15/29 5,805,000 5,811,153 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 5.00 11/15/35 2,475,000 2,311,774 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 5.15 11/15/36 5,000,000 5,006,300 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 5.15 5/15/38 5,790,000 5,804,301 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 6.00 11/15/38 5,900,000 6,341,261 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) (Insured; AMBAC) 5.10 11/15/33 2,500,000 2,469,250 Connecticut Resources Recovery Authority, Mid-Connecticut System Subordinated Revenue (Prerefunded) 5.50 11/15/10 1,000,000 a 1,041,060 Connecticut Resources Recovery Authority, RRR (American Ref-Fuel Company of Southeastern Connecticut Project) 5.50 11/15/15 1,000,000 964,280 Connecticut Resources Recovery Authority, RRR (American Ref-Fuel Company of Southeastern Connecticut Project) 5.50 11/15/15 3,250,000 3,133,910 Eastern Connecticut Resource Recovery Authority, Solid Waste Revenue (Wheelabrator Lisbon Project) 5.50 1/1/14 3,255,000 3,259,817 Eastern Connecticut Resource Recovery Authority, Solid Waste Revenue (Wheelabrator Lisbon Project) 5.50 1/1/20 7,000,000 7,001,470 Fairfield, GO 5.50 4/1/11 2,030,000 2,152,551 Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 11/15/37 1,800,000 1,829,322 Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/30 5,000,000 5,115,700 Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 8/15/35 2,000,000 2,016,860 Greenwich Housing Authority, MFHR (Greenwich Close Apartments) 6.25 9/1/17 4,115,000 4,199,481 Hamden, GO (Insured; National Public Finance Guarantee Corp.) 5.25 8/15/14 5,000 5,854 Hartford, Parking System Revenue (Prerefunded) 6.40 7/1/10 1,000,000 a 1,025,960 Hartford, Parking System Revenue (Prerefunded) 6.50 7/1/10 1,500,000 a 1,539,570 Meriden, GO (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/16 2,090,000 2,439,887 New Britain, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/24 4,500,000 5,100,525 New Haven, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 3/1/29 1,000,000 1,053,710 South Central Connecticut Regional Water Authority, Water System Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/31 2,000,000 2,118,320 Sprague, EIR (International Paper Company Project) 5.70 10/1/21 1,350,000 1,323,986 University of Connecticut, GO 5.00 2/15/25 1,000,000 1,105,130 University of Connecticut, GO 5.00 2/15/27 1,000,000 1,093,110 University of Connecticut, GO 5.00 2/15/28 1,000,000 1,087,510 University of Connecticut, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 2/15/24 1,225,000 1,308,864 University of Connecticut, GO (Insured; FGIC) (Prerefunded) 5.75 3/1/10 1,000,000 a 1,014,970 University of Connecticut, GO (Insured; FGIC) (Prerefunded) 5.75 3/1/10 1,770,000 a 1,796,497 University of Connecticut, GO (Insured; FGIC) (Prerefunded) 5.75 3/1/10 2,500,000 a 2,537,425 University of Connecticut, Special Obligation Student Fee Revenue (Insured; FGIC) (Prerefunded) 5.75 11/15/10 2,500,000 a 2,635,250 University of Connecticut, Special Obligation Student Fee Revenue (Insured; FGIC) (Prerefunded) 6.00 11/15/10 2,425,000 a 2,560,994 University of Connecticut, Special Obligation Student Fee Revenue (Insured; FGIC) (Prerefunded) 6.00 11/15/10 2,000,000 a 2,112,160 U.S. Related24.3% Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.50 5/15/39 3,000,000 2,588,100 Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 0.00 5/15/50 12,000,000 b 442,560 Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.75 7/1/10 1,500,000 a 1,534,950 Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.75 7/1/10 1,300,000 a 1,330,290 Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.75 7/1/10 4,000,000 a 4,093,200 Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6.00 7/1/10 5,000,000 a 5,121,800 Government of Guam, LOR (Section 30) 5.63 12/1/29 1,000,000 1,010,830 Guam Economic Development Authority, Tobacco Settlement Asset-Backed Bonds 5.20 5/15/12 795,000 870,938 Guam Economic Development Authority, Tobacco Settlement Asset-Backed Bonds 5.45 5/15/16 1,445,000 1,697,398 Guam Economic Development Authority, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.00 5/15/11 55,000 a 58,116 Guam Waterworks Authority, Water and Wastewater System Revenue 5.50 7/1/16 750,000 743,573 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 6.00 7/1/38 6,000,000 6,086,700 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/25 1,500,000 1,503,180 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/38 2,000,000 2,036,900 Puerto Rico Commonwealth, Public Improvement GO (Insured; Assured Guaranty Municipal Corp.) 5.25 7/1/12 2,600,000 2,778,074 Puerto Rico Commonwealth, Public Improvement GO (Insured; FGIC) 5.50 7/1/16 3,270,000 3,460,772 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/13 8,000,000 8,679,840 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/14 4,925,000 5,259,752 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 5.65 7/1/15 3,000,000 3,237,690 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 6.00 7/1/15 2,000,000 2,192,260 Puerto Rico Electric Power Authority, Power Revenue (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.25 7/1/10 8,000,000 a 8,250,480 Puerto Rico Highways and Transportation Authority, Highway Revenue (Prerefunded) 5.50 7/1/16 5,000,000 a 5,998,000 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/13 4,590,000 4,980,058 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/33 7,750,000 7,476,425 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 0.00 7/1/35 5,500,000 b 906,730 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 1,500,000 c 1,481,400 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 3,450,000 3,563,471 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Gross Receipts Taxes Loan Note) 5.63 10/1/10 150,000 153,578 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Gross Receipts Taxes Loan Note) 6.38 10/1/19 5,000,000 5,099,100 Total Long-Term Municipal Investments (cost $357,515,115) Short-Term Municipal Coupon Maturity Principal Investment.4% Rate (%) Date Amount ($) Value ($) Connecticut; Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) (cost $1,500,000) 0.17 2/1/10 1,500,000 d Total Investments (cost $359,015,115) 96.5% Cash and Receivables (Net) 3.5% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Purchased on a delayed delivery basis. d Variable rate demand note - rate shown is the interest rate in effect at January 31, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At January 31, 2010, the aggregate cost of investment securities for income tax purposes was $359,015,115. Net unrealized appreciation on investments was $8,526,939 of which $14,867,516 related to appreciated investment securities and $6,340,577 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2010 in valuing the fund's investments: Level 1 - Level 3 - Unadjusted Significant Quoted Level 2 - Other Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities Municipal Bonds - 367,542,054 - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended January 31, 2010.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus State Municipal Bond Funds, Dreyfus Maryland Fund January 31, 2010 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments97.9% Rate (%) Date Amount ($) Value ($) Maryland87.1% Anne Arundel County, EDR (Anne Arundel Community College Project) 5.00 9/1/17 2,255,000 2,363,105 Baltimore, Port Facilities Revenue (Consolidated Coal Sales Company Project) 6.50 12/1/10 4,090,000 4,110,532 Baltimore, Project Revenue (Wastewater Projects) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/22 630,000 675,152 Baltimore, Subordinate Project Revenue (Water Projects) 5.75 7/1/39 750,000 812,925 Frederick County, Educational Facilities Revenue (Mount Saint Mary's University) 4.50 9/1/25 3,000,000 2,537,460 Gaithersburg, Hospital Facilities Improvement Revenue (Shady Grove Adventist Hospital) (Insured; Assured Guaranty Municipal Corp.) 6.50 9/1/12 5,645,000 6,146,840 Harford County, MFHR (Affinity Old Post Apartments Projects) (Collateralized; GMNA) 5.00 11/20/25 1,460,000 1,465,738 Howard County, COP 8.15 2/15/20 605,000 847,847 Howard County, GO (Metropolitan District Project) 5.25 8/15/19 1,545,000 1,617,136 Hyattsville, Special Obligation Revenue (University Town Center Project) 5.75 7/1/34 3,000,000 2,601,510 Maryland, GO (State and Local Facilities Loan) (Prerefunded) 5.00 8/1/13 5,000,000 a 5,696,750 Maryland Community Development Administration, Department of Housing and Community Development (Single Family Program) 4.95 4/1/15 3,980,000 4,033,133 Maryland Community Development Administration, Department of Housing and Community Development, Housing Revenue 5.95 7/1/23 1,050,000 1,050,640 Maryland Community Development Administration, Department of Housing and Community Development, Housing Revenue (Collateralized; GNMA) 5.05 7/1/47 2,550,000 2,331,133 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue 5.38 9/1/22 1,215,000 1,220,139 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue 4.80 9/1/32 3,000,000 2,860,620 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue 4.85 9/1/37 2,970,000 2,856,308 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue 4.95 9/1/38 1,245,000 1,217,000 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue 4.85 9/1/47 4,175,000 3,823,173 Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.75 6/1/35 1,000,000 1,013,920 Maryland Economic Development Corporation, LR (Maryland Aviation Administration Facilities) (Insured; Assured Guaranty Municipal Corp.) 5.50 6/1/16 3,120,000 3,319,212 Maryland Economic Development Corporation, LR (Maryland Aviation Administration Facilities) (Insured; Assured Guaranty Municipal Corp.) 5.50 6/1/18 2,535,000 2,653,080 Maryland Economic Development Corporation, LR (Maryland Aviation Administration Facilities) (Insured; Assured Guaranty Municipal Corp.) 5.38 6/1/19 9,530,000 9,886,613 Maryland Economic Development Corporation, LR (Montgomery County Wayne Avenue Parking Garage Project) 5.25 9/15/16 2,940,000 3,215,331 Maryland Economic Development Corporation, PCR (Potomac Electric Project) 6.20 9/1/22 2,500,000 2,854,125 Maryland Economic Development Corporation, Senior Student Housing Revenue (Morgan State University Project) 6.00 7/1/22 2,950,000 2,678,069 Maryland Economic Development Corporation, Senior Student Housing Revenue (Towson University Project) 5.00 7/1/39 695,000 589,360 Maryland Economic Development Corporation, Student Housing Revenue (University of Maryland, College Park Projects) 5.75 6/1/33 1,000,000 1,012,460 Maryland Economic Development Corporation, Student Housing Revenue (University Village at Sheppard Pratt) (Insured; ACA) 5.88 7/1/21 1,750,000 1,580,233 Maryland Economic Development Corporation, Student Housing Revenue (University Village at Sheppard Pratt) (Insured; ACA) 6.00 7/1/33 1,750,000 1,462,265 Maryland Health and Higher Educational Facilities Authority, Revenue (Anne Arundel Health System Issue) 5.00 7/1/32 1,000,000 b 984,070 Maryland Health and Higher Educational Facilities Authority, Revenue (Anne Arundel Health System Issue) 6.75 7/1/39 2,500,000 2,813,400 Maryland Health and Higher Educational Facilities Authority, Revenue (Peninsula Regional Medical Center Issue) 5.00 7/1/36 3,350,000 3,384,673 Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) (Insured; National Public Finance Guarantee Corp.) 7.00 7/1/22 4,560,000 5,310,348 Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) (Prerefunded) 6.00 7/1/12 1,000,000 a 1,123,850 Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) (Prerefunded) 6.00 7/1/12 3,000,000 a 3,371,550 Maryland Health and Higher Educational Facilities Authority, Revenue (Upper Chesapeake Hospitals Issue) 6.00 1/1/38 3,005,000 3,137,521 Maryland Health and Higher Educational Facilities Authority, Revenue (Washington Christian Academy Issue) 5.25 7/1/18 500,000 239,995 Maryland Health and Higher Educational Facilities Authority, Revenue (Washington Christian Academy Issue) 5.50 7/1/38 3,540,000 1,699,165 Maryland Health and Higher Educational Facilities Authority, Revenue (Washington County Hospital Issue) 5.75 1/1/38 2,500,000 2,396,125 Maryland Industrial Development Financing Authority, EDR (Medical Waste Associates Limited Partnership Facility) 8.75 11/15/10 630,000 582,964 Maryland Industrial Development Financing Authority, EDR (Our Lady of Good Counsel High School Facility) 6.00 5/1/35 1,600,000 1,467,920 Montgomery County, Consolidated Public Improvement GO 5.25 10/1/15 2,000,000 2,169,020 Montgomery County, Special Obligation Revenue (West Germantown Development District) (Insured; Radian) 5.38 7/1/20 500,000 489,255 Montgomery County, Special Obligation Revenue (West Germantown Development District) (Insured; Radian) 5.50 7/1/27 2,975,000 2,806,228 Montgomery County Housing Opportunities Commission, SFMR 0.00 7/1/28 34,670,000 c 12,442,370 Montgomery County Housing Opportunities Commission, SFMR 0.00 7/1/33 3,060,000 c 785,165 Montgomery County Housing Opportunities Commission, SFMR 5.00 7/1/36 1,940,000 1,900,909 Northeast Waste Disposal Authority, RRR (Hartford County Resource Recovery Facility) (Insured; AMBAC) 5.25 3/15/13 1,400,000 1,440,922 Northeast Waste Disposal Authority, RRR (Hartford County Resource Recovery Facility) (Insured; AMBAC) 5.25 3/15/14 1,220,000 1,250,878 Northeast Waste Disposal Authority, Solid Waste Revenue (Montgomery County Solid Waste Disposal System) (Insured; AMBAC) 5.50 4/1/15 7,000,000 7,467,040 Northeast Waste Disposal Authority, Solid Waste Revenue (Montgomery County Solid Waste Disposal System) (Insured; AMBAC) 5.50 4/1/16 8,000,000 8,423,920 Prince Georges County, Special Obligation Revenue (National Harbor Project) 5.20 7/1/34 4,000,000 3,396,880 Washington Metropolitan Area Transit Authority, Gross Transit Revenue 5.25 7/1/29 1,750,000 1,888,880 Washington Suburban Sanitary District, General Construction Revenue 5.00 6/1/15 2,500,000 2,668,025 U.S. Related10.8% Guam Waterworks Authority, Water and Wastewater System Revenue 6.00 7/1/25 1,000,000 1,004,070 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 6.00 7/1/44 1,000,000 1,013,120 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/28 2,000,000 2,045,440 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/26 2,000,000 1,993,380 Puerto Rico Commonwealth, Public Improvement GO 5.00 7/1/28 1,830,000 1,741,062 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/38 1,000,000 1,018,450 Puerto Rico Commonwealth, Public Improvement GO (Insured; Assured Guaranty Municipal Corp.) 5.13 7/1/30 100,000 100,284 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 3,500,000 3,537,415 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/30 1,110,000 1,128,093 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 5.00 7/1/25 1,250,000 1,193,025 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 2,500,000 2,582,225 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.50 8/1/44 1,500,000 1,605,300 Total Investments (cost $170,413,386) 97.9% Cash and Receivables (Net) 2.1% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Purchased on a delayed delivery basis. c Security issued with a zero coupon. Income is recognized through the accretion of discount. At January 31, 2010, the aggregate cost of investment securities for income tax purposes was $170,413,386. Net unrealized appreciation on investments was $721,360 of which $6,332,099 related to appreciated investment securities and $5,610,739 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2010 in valuing the fund's investments: Level 2 - Other Level 3 -Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds - 171,134,746 - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended January 31, 2010.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus State Municipal Bond Funds, Dreyfus Massachusetts Fund January 31, 2010 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.8% Rate (%) Date Amount ($) Value ($) Massachusetts89.2% Bellingham, GO (Insured; AMBAC) 5.00 3/1/17 1,945,000 2,054,815 Bellingham, GO (Insured; AMBAC) 5.00 3/1/18 2,040,000 2,146,060 Bellingham, GO (Insured; AMBAC) 5.00 3/1/19 2,140,000 2,251,259 Bellingham, GO (Insured; AMBAC) 5.00 3/1/20 2,245,000 2,361,718 Boston, Convention Center Loan, Special Obligation Bonds (Insured; AMBAC) 5.00 5/1/16 1,750,000 1,890,052 Boston Housing Authority, Capital Program Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/24 1,900,000 2,037,389 Boston Industrial Development Financing Authority, Sewage Facility Revenue (Harbor Electric Energy Company Project) 7.38 5/15/15 1,305,000 1,309,920 Boston Water and Sewer Commission, Revenue 5.00 11/1/20 2,000,000 2,163,320 Brookline, GO 5.25 4/1/20 3,860,000 3,912,728 Holliston, GO (Insured; National Public Finance Guarantee Corp.) 5.25 4/1/20 1,655,000 1,796,916 Holyoke, Gas and Electric Department Revenue (Insured; National Public Finance Guarantee Corp.) 5.38 12/1/15 1,245,000 1,315,056 Hopkinton, GO 5.00 9/1/17 1,735,000 1,863,945 Hopkinton, GO 5.00 9/1/18 1,735,000 1,857,092 Hopkinton, GO 5.00 9/1/19 1,735,000 1,857,092 Hopkinton, GO 5.00 9/1/20 1,735,000 1,857,092 Marblehead, GO 5.00 8/15/23 1,835,000 1,962,661 Marblehead, GO 5.00 8/15/24 1,925,000 2,051,395 Massachusetts, GO 5.25 8/1/22 2,650,000 3,126,152 Massachusetts, GO 0.74 11/1/25 5,000,000 a 4,181,250 Massachusetts, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 9/1/23 1,000,000 1,173,350 Massachusetts, Special Obligation Dedicated Tax Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 1/1/23 3,000,000 3,405,030 Massachusetts Bay Transportation Authority, Assessment Revenue 5.00 7/1/21 2,400,000 2,617,416 Massachusetts Bay Transportation Authority, Assessment Revenue 5.25 7/1/34 2,500,000 2,689,100 Massachusetts Bay Transportation Authority, GO (General Transportation Systems) 6.20 3/1/16 2,055,000 2,387,622 Massachusetts Bay Transportation Authority, GO (General Transportation Systems) 7.00 3/1/21 1,000,000 1,243,520 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.00 7/1/21 1,000,000 1,156,530 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/27 3,000,000 3,602,700 Massachusetts College Building Authority, Project Revenue 5.00 5/1/28 1,540,000 1,654,330 Massachusetts College Building Authority, Project Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 5/1/26 5,385,000 b 2,731,272 Massachusetts Development Finance Agency, Higher Education Revenue (Emerson College Issue) 5.00 1/1/22 1,000,000 1,012,210 Massachusetts Development Finance Agency, Revenue (Assumption College Issue) (Insured; Radian) 6.00 3/1/30 1,905,000 1,912,277 Massachusetts Development Finance Agency, Revenue (Landmark School Issue) (Insured; Radian) 5.25 6/1/29 1,100,000 916,927 Massachusetts Development Finance Agency, Revenue (Milton Academy Issue) 5.00 9/1/30 2,000,000 2,112,780 Massachusetts Development Finance Agency, Revenue (Mount Holyoke College Issue) 5.25 7/1/31 4,000,000 4,043,480 Massachusetts Development Finance Agency, Revenue (Neville Communities Home, Inc. Project) (Collateralized; GNMA) 5.75 6/20/22 600,000 649,140 Massachusetts Development Finance Agency, Revenue (Neville Communities Home, Inc. Project) (Collateralized; GNMA) 6.00 6/20/44 1,500,000 1,575,780 Massachusetts Development Finance Agency, Revenue (Wheelock College Issue) 5.25 10/1/37 2,500,000 2,232,725 Massachusetts Development Finance Agency, RRR (Ogden Haverhill Project) 5.50 12/1/19 1,200,000 1,113,744 Massachusetts Development Finance Agency, RRR (SEMASS System) (Insured; National Public Finance Guarantee Corp.) 5.63 1/1/14 2,000,000 2,078,020 Massachusetts Development Finance Agency, SWDR (Dominion Energy Brayton Point Issue) 5.00 2/1/36 2,000,000 1,816,360 Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; AMBAC) 5.70 7/1/11 10,000 10,024 Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; AMBAC) 5.00 1/1/13 1,440,000 1,452,600 Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; AMBAC) 4.70 1/1/27 10,000,000 9,177,400 Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; National Public Finance Guarantee Corp.) 5.13 12/1/14 315,000 315,447 Massachusetts Health and Educational Facilities Authority, Healthcare System Revenue (Covenant Health Systems Obligated Group Issue) 6.50 7/1/17 1,175,000 1,236,993 Massachusetts Health and Educational Facilities Authority, Healthcare System Revenue (Covenant Health Systems Obligated Group Issue) 6.00 7/1/22 4,030,000 4,161,136 Massachusetts Health and Educational Facilities Authority, Healthcare System Revenue (Covenant Health Systems Obligated Group Issue) (Prerefunded) 6.00 1/1/12 1,070,000 c 1,190,065 Massachusetts Health and Educational Facilities Authority, Healthcare System Revenue (Covenant Health Systems Obligated Group Issue) (Prerefunded) 6.50 1/1/12 310,000 c 347,742 Massachusetts Health and Educational Facilities Authority, Revenue (Boston Medical Center Issue) 5.75 7/1/31 2,000,000 1,937,700 Massachusetts Health and Educational Facilities Authority, Revenue (Community Colleges Program Issue) (Insured; AMBAC) 5.25 10/1/26 2,845,000 2,878,030 Massachusetts Health and Educational Facilities Authority, Revenue (Dana-Farber Cancer Institute Issue) 5.25 12/1/27 1,000,000 1,058,620 Massachusetts Health and Educational Facilities Authority, Revenue (Hallmark Health System Issue) (Insured; Assured Guaranty Municipal Corp.) 5.25 7/1/10 2,055,000 2,071,933 Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 5.00 7/15/22 2,945,000 3,071,517 Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 5.00 12/15/24 2,350,000 2,655,994 Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) (Prerefunded) 6.00 7/1/10 2,500,000 c 2,586,625 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 5.25 7/1/33 4,000,000 4,728,400 Massachusetts Health and Educational Facilities Authority, Revenue (Milford-Whitinsville Regional Hospital Issue) (Prerefunded) 6.50 7/15/12 2,250,000 c 2,564,685 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 6.00 7/1/16 1,520,000 1,622,144 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 6.00 7/1/17 45,000 48,024 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.25 7/1/29 2,000,000 2,085,980 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.75 7/1/32 60,000 61,591 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.00 7/1/47 4,950,000 4,902,629 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) (Insured; National Public Finance Guarantee Corp.) 5.13 7/1/11 1,000,000 1,003,730 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) (Prerefunded) 5.75 7/1/11 1,290,000 c 1,399,147 Massachusetts Health and Educational Facilities Authority, Revenue (Springfield College Issue) (Insured; Radian) 5.13 10/15/23 1,100,000 1,073,996 Massachusetts Health and Educational Facilities Authority, Revenue (Suffolk University Issue) 6.00 7/1/24 1,000,000 1,068,170 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) 5.50 8/15/18 1,625,000 1,913,893 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) 5.38 8/15/38 3,000,000 3,227,400 Massachusetts Health and Educational Facilities Authority, Revenue (UMass Memorial Issue) 5.25 7/1/25 1,895,000 1,842,243 Massachusetts Health and Educational Facilities Authority, Revenue (UMass Memorial Issue) 5.00 7/1/33 1,070,000 947,303 Massachusetts Housing Finance Agency, Housing Development Revenue (Insured; National Public Finance Guarantee Corp.) 5.40 6/1/20 345,000 345,873 Massachusetts Housing Finance Agency, Housing Revenue 5.00 12/1/24 1,160,000 1,167,563 Massachusetts Housing Finance Agency, Housing Revenue 5.00 12/1/26 1,200,000 1,199,916 Massachusetts Housing Finance Agency, Housing Revenue 5.00 12/1/28 2,000,000 1,983,000 Massachusetts Housing Finance Agency, Housing Revenue 5.00 6/1/30 1,295,000 1,302,938 Massachusetts Housing Finance Agency, Housing Revenue 5.25 12/1/33 1,350,000 1,300,158 Massachusetts Housing Finance Agency, Housing Revenue 5.10 6/1/37 3,000,000 2,835,150 Massachusetts Housing Finance Agency, Housing Revenue 5.10 12/1/37 2,130,000 2,012,019 Massachusetts Housing Finance Agency, Housing Revenue 5.20 12/1/37 2,000,000 1,973,780 Massachusetts Housing Finance Agency, Rental Housing Mortgage Revenue (Insured; AMBAC) 5.70 7/1/20 1,195,000 1,200,581 Massachusetts Housing Finance Agency, SFHR 4.75 12/1/30 1,315,000 1,250,118 Massachusetts Industrial Finance Agency, RRR (Ogden Haverhill Project) 5.60 12/1/19 2,500,000 2,355,400 Massachusetts Industrial Finance Agency, Water Treatment Revenue (Massachusetts-American Hingham Project) 6.95 12/1/35 2,790,000 2,727,169 Massachusetts Municipal Wholesale Electric Company, Power Supply Project Revenue (Nuclear Project Number 4 Issue) (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/14 2,000,000 2,110,380 Massachusetts Water Pollution Abatement Trust (Pool Program) 5.38 8/1/27 3,065,000 3,091,482 Massachusetts Water Pollution Abatement Trust, State Revolving Fund Bonds 5.00 8/1/27 1,535,000 1,686,597 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/21 1,500,000 1,672,260 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/26 2,000,000 2,171,520 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.20 8/1/11 1,000,000 c 1,078,560 Medford, GO (Insured; AMBAC) 5.00 3/15/19 1,155,000 1,208,708 Narragansett Regional School District, GO (Insured; AMBAC) (Prerefunded) 6.50 6/1/10 1,205,000 c 1,241,548 Pittsfield, GO (Insured; National Public Finance Guarantee Corp.) 5.13 4/15/22 1,500,000 1,564,170 Sandwich, GO (Insured; National Public Finance Guarantee Corp.) 5.00 7/15/19 1,000,000 1,095,030 Triton Regional School District, GO (Insured; National Public Finance Guarantee Corp.) 5.25 4/1/19 1,420,000 1,503,098 Triton Regional School District, GO (Insured; National Public Finance Guarantee Corp.) 5.25 4/1/20 1,420,000 1,503,098 Westfield, GO (Insured; FGIC) (Prerefunded) 6.50 5/1/10 1,000,000 c 1,026,200 U.S. Related9.6% Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.38 5/15/33 1,860,000 1,794,026 Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.50 5/15/39 1,245,000 1,074,061 Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 0.00 5/15/50 5,000,000 b 184,400 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 6.00 7/1/38 2,000,000 2,028,900 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/25 1,500,000 1,503,180 Puerto Rico Commonwealth, Public Improvement GO (Insured; Assured Guaranty Municipal Corp.) 5.25 7/1/14 1,000,000 1,107,580 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 6.00 7/1/27 1,000,000 1,048,390 Puerto Rico Commonwealth, Public Improvement GO (Insured; XLCA) 5.25 7/1/17 1,460,000 1,515,787 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 0.00 7/1/35 6,840,000 b 1,127,642 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; FGIC) 5.50 7/1/19 1,225,000 1,285,539 Puerto Rico Public Buildings Authority, Guaranteed Government Facilities Revenue 5.75 7/1/22 1,900,000 1,969,977 Puerto Rico Public Buildings Authority, Guaranteed Government Facilities Revenue (Insured; AMBAC) 6.25 7/1/15 1,100,000 1,314,401 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 1,000,000 d 987,600 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 2,000,000 2,065,780 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Gross Receipts Taxes Loan Note) 5.63 10/1/10 250,000 255,963 Virgin Islands Water and Power Authority, Electric System Revenue (Insured; Radian) 5.13 7/1/11 1,000,000 1,007,370 Total Long-Term Municipal Investments (cost $206,472,435) Short-Term Municipal Coupon Maturity Principal Investment.2% Rate (%) Date Amount ($) Value ($) Massachusetts; Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) (cost $400,000) 0.17 2/1/10 400,000 e Total Investments (cost $206,872,435) 99.0% Cash and Receivables (Net) 1.0% Net Assets 100.0% a Variable rate securityinterest rate subject to periodic change. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. d Purchased on a delayed delivery basis. e Variable rate demand note - rate shown is the interest rate in effect at January 31, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At January 31, 2010, the aggregate cost of investment securities for income tax purposes was $206,872,435. Net unrealized appreciation on investments was $3,165,863 of which $7,614,947 related to appreciated investment securities and $4,449,084 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2010 in valuing the fund's investments: Level 1 - Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Municipal Bonds - 210,038,298 - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended January 31, 2010.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus State Municipal Bond Funds, Dreyfus Minnesota Fund January 31, 2010 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments96.3% Rate (%) Date Amount ($) Value ($) Minnesota92.5% Andover Economic Development Authority, Public Facility LR (City of Andover Community Center) 5.20 2/1/34 885,000 984,217 Andover Economic Development Authority, Public Facility LR (City of Andover Community Center) 5.20 2/1/34 615,000 683,948 Blooming Prairie Independent School District Number 756, GO School Building Bonds (Minnesota School District Credit Enhancement Program) (Insured; National Public Finance Guarantee Corp.) 4.75 1/1/27 1,900,000 1,987,115 Bloomington Independent School District Number 271, GO School Building Bonds (Minnesota School District Credit Enhancement Program) (Insured; Assured Guaranty Municipal Corp.) 5.13 2/1/24 2,000,000 2,153,280 Chaska, Electric Revenue (Generating Facilities) 5.00 10/1/30 1,135,000 1,159,073 Chaska, Electric Revenue (Generating Facilities) (Prerefunded) 6.00 10/1/10 3,000,000 a 3,114,840 Columbia Heights, MFHR (Crest View Opportunity Neighborhood Development Corporation 1 Project) (Collateralized; GNMA) (Prerefunded) 6.63 10/20/12 1,485,000 a 1,782,445 Coon Rapids, Multifamily Rental Housing Revenue (GNMA Collateralized Mortgage Loan - Mississippi View Apartments Project) (Collateralized; FHA) 4.95 10/20/41 2,700,000 2,583,333 Dakota County Community Development Agency, MFHR (Grande Market Place Project) (Collateralized; GNMA) 5.40 11/20/43 3,000,000 3,009,810 Dakota County Community Development Agency, SFMR (Mortgage-Backed Securities Program) (Collateralized: FHLMC, FNMA and GNMA) 5.30 12/1/39 786,873 814,956 Falcon Heights, LR (Kaleidoscope Charter School Project) 6.00 11/1/27 400,000 342,988 Falcon Heights, LR (Kaleidoscope Charter School Project) 6.00 11/1/37 400,000 322,864 Hennepin County, Second Lien Sales Tax Revenue (Ballpark Project) 5.00 12/15/29 1,500,000 1,604,100 Lake Superior Independent School District Number 381, GO School Building Bonds (Minnesota School District Credit Enhancement Program) (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/20 2,510,000 2,750,809 Lake Superior Independent School District Number 381, GO School Building Bonds (Minnesota School District Credit Enhancement Program) (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/21 2,640,000 2,893,282 Lakeville Independent School District Number 194, GO School Building Bonds (Minnesota School District Credit Enhancement Program) (Insured; FGIC) 5.50 2/1/24 8,700,000 9,663,612 Mahtomedi Independent School District Number 832, GO School Building Bonds (Minnesota School District Credit Enhancement Program) (Insured; National Public Finance Guarantee Corp.) 0.00 2/1/17 1,275,000 b 1,034,650 Minneapolis, GO 0.00 12/1/14 1,825,000 b 1,673,507 Minneapolis, Health Care System Revenue (Fairview Health Services) (Insured; Assured Guaranty Municipal Corp.) 6.50 11/15/38 3,000,000 3,341,610 Minneapolis, MFHR (Sumner Field Phase II, L.P. Project) (Collateralized; GNMA) 5.15 2/20/45 1,575,000 1,542,413 Minneapolis, Revenue (Blake School Project) 5.45 9/1/21 2,000,000 2,036,940 Minneapolis, Tax Increment Revenue (Saint Anthony Falls Project) 5.75 2/1/27 1,000,000 883,180 Minneapolis and Saint Paul Housing and Redevelopment Authority, Health Care Facility Revenue (HealthPartners Obligated Group Project) 6.00 12/1/18 1,000,000 1,034,810 Minneapolis and Saint Paul Housing and Redevelopment Authority, Health Care Facility Revenue (HealthPartners Obligated Group Project) 6.00 12/1/20 2,290,000 2,349,632 Minneapolis and Saint Paul Housing and Redevelopment Authority, Health Care System Revenue (Allina Health System) 5.25 11/15/29 1,000,000 998,700 Minneapolis and Saint Paul Metropolitan Airports Commission, Senior Airport Revenue 5.00 1/1/22 2,000,000 2,022,880 Minnesota, Retirement System Building Revenue 6.00 6/1/30 1,475,000 1,491,063 Minnesota Agricultural and Economic Development Board, Health Care System Revenue (Fairview Health Care Systems) 6.38 11/15/29 150,000 152,275 Minnesota Agricultural and Economic Development Board, Health Care System Revenue (Fairview Health Care Systems) (Prerefunded) 6.38 11/15/10 2,850,000 a 3,018,321 Minnesota Agricultural and Economic Development Board, Revenue (Evangelical Lutheran Project) 6.00 2/1/22 1,130,000 1,162,194 Minnesota Agricultural and Economic Development Board, Revenue (Evangelical Lutheran Project) 6.00 2/1/27 1,750,000 1,786,435 Minnesota Higher Education Facilities Authority, Revenue (Augsburg College) 5.00 5/1/36 1,500,000 1,412,190 Minnesota Higher Education Facilities Authority, Revenue (University of Saint Thomas) 5.00 4/1/29 1,000,000 1,024,140 Minnesota Higher Education Facilities Authority, Revenue (University of Saint Thomas) 5.00 10/1/29 1,500,000 1,557,015 Minnesota Higher Education Facilities Authority, Revenue (University of Saint Thomas) 5.00 10/1/39 1,700,000 1,706,358 Minnesota Housing Finance Agency, Residential Housing Finance Revenue 5.00 1/1/20 2,690,000 2,722,657 Minnesota Housing Finance Agency, Residential Housing Finance Revenue 4.65 7/1/22 2,330,000 2,311,267 Minnesota Housing Finance Agency, Residential Housing Finance Revenue 4.85 7/1/31 2,000,000 1,920,100 Minnesota Housing Finance Agency, Residential Housing Finance Revenue 5.00 1/1/37 655,000 672,037 Minnesota Housing Finance Agency, Residential Housing Finance Revenue 5.10 7/1/38 2,000,000 1,938,660 Minnesota Housing Finance Agency, SFMR (Insured; National Public Finance Guarantee Corp.) 5.45 1/1/22 365,000 383,794 Minnesota Municipal Power Agency, Electric Revenue 5.00 10/1/35 1,500,000 1,513,905 Minnesota Municipal Power Agency, Electric Revenue 5.00 10/1/37 2,000,000 2,013,800 Northfield, HR 5.38 11/1/31 2,240,000 2,053,139 Northfield, HR (Prerefunded) 6.00 11/1/11 2,000,000 a 2,179,260 Ramsey, LR (Pact Charter School Project) 6.75 12/1/33 1,000,000 920,780 Rosemount-Apple Valley-Eagan Independent School District Number 196, GO School Building Bonds (Minnesota School District Credit Enhancement Program) (Insured; National Public Finance Guarantee Corp.) 0.00 4/1/14 2,960,000 b 2,747,324 Saint Cloud, Health Care Revenue (CentraCare Health System) 5.13 5/1/30 1,000,000 c 993,070 Saint Cloud, Health Care Revenue (CentraCare Health System Project) (Insured; Assured Guaranty Municipal Corp.) 5.50 5/1/39 2,000,000 2,048,920 Saint Cloud Housing and Redevelopment Authority, Revenue (State University Foundation Project) 5.13 5/1/18 1,500,000 1,565,415 Saint Louis Park, Health Care Facilities Revenue (Park Nicollet Health Services) 5.75 7/1/30 1,000,000 1,007,910 Saint Louis Park, Health Care Facilities Revenue (Park Nicollet Health Services) 5.75 7/1/39 3,000,000 2,995,620 Saint Paul Housing and Redevelopment Authority, MFHR (Wellington Project) (Collateralized; FHLMC) 5.10 2/1/24 2,000,000 2,012,640 Saint Paul Housing and Redevelopment Authority, Parking Revenue (Block 19 Ramp) (Insured; Assured Guaranty Municipal Corp.) 5.25 8/1/23 3,395,000 3,465,718 Saint Paul Housing and Redevelopment Authority, Recreational Facility LR (Jimmy Lee Recreational Center) 5.00 12/1/32 750,000 760,635 Southern Minnesota Municipal Power Agency, Power Supply System Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 1/1/25 4,505,000 b 2,278,719 Southern Minnesota Municipal Power Agency, Power Supply System Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 1/1/26 4,625,000 b 2,203,905 Todd, Morrison, Cass and Wadena Counties United Hospital District, Health Care Facility Revenue (Lakewood Health System) 5.00 12/1/21 1,000,000 1,045,340 Washington County Housing and Redevelopment Authority, Annual Appropriation Limited Tax and Gross Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 2/1/32 2,000,000 2,034,100 Washington County Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Project) (Insured; ACA) 5.38 11/15/18 2,215,000 2,092,466 Willmar, HR (Rice Memorial Hospital Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 2/1/32 4,000,000 4,065,760 Winona, Health Care Facilities Revenue (Winona Health Obligated Group) 5.15 7/1/31 1,500,000 1,342,335 Winona, Health Care Facilities Revenue (Winona Health Obligated Group) 6.00 7/1/34 2,500,000 2,434,300 U.S. Related3.8% Government of Guam, GO 6.75 11/15/29 500,000 520,050 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 2,000,000 2,021,380 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 2,250,000 2,324,002 Total Long-Term Municipal Investments (cost $118,260,924) Short-Term Municipal Coupon Maturity Principal Investments1.0% Rate (%) Date Amount ($) Value ($) Minnesota; Minneapolis, Revenue (Guthrie Theater on the River Project) (LOC; Wells Fargo Bank) 0.18 2/7/10 70,000 d 70,000 Minneapolis, Revenue (Minnehaha Academy Project) (LOC; Firstar Bank NA) 0.20 2/1/10 900,000 d 900,000 Saint Paul Housing and Redevelopment Authority, Revenue (Minnesota Public Radio Project) (LOC; Allied Irish Banks) 0.33 2/1/10 330,000 d 330,000 Total Short-Term Municipal Investments (cost $1,300,000) Total Investments (cost $119,560,924) 97.3% Cash and Receivables (Net) 2.7% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Purchased on a delayed delivery basis. d Variable rate demand note - rate shown is the interest rate in effect at January 31, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At January 31, 2010, the aggregate cost of investment securities for income tax purposes was $119,560,924. Net unrealized appreciation on investments was $6,407,069 of which $7,411,725 related to appreciated investment securities and $1,004,656 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2010 in valuing the fund's investments: Level 1 - Level 3 - Unadjusted Significant Quoted Level 2 - Other Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds - 125,967,993 - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended January 31, 2010.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus State Municipal Bond Funds, Dreyfus Ohio Fund January 31, 2010 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments103.4% Rate (%) Date Amount ($) Value ($) Ohio92.1% Akron, GO 6.00 12/1/12 1,035,000 1,185,065 Akron, GO (Insured; National Public Finance Guarantee Corp.) 5.50 12/1/20 1,460,000 a 1,507,173 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/16 900,000 889,740 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/21 730,000 673,359 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/25 500,000 441,450 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/30 400,000 328,056 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/35 1,000,000 770,290 Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 5.13 6/1/24 2,500,000 2,323,200 Cincinnati, EDR (Baldwin 300 Project) 5.00 11/1/28 2,565,000 2,647,413 Cincinnati City School District, GO School Improvement Bonds (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.38 12/1/11 6,560,000 a,b 7,135,115 Cincinnati State Technical and Community College, General Receipts Bonds (Insured; AMBAC) 5.25 10/1/22 2,375,000 2,418,581 Clermont County, Hospital Facilities Revenue (Mercy Health System) (Insured; AMBAC) 5.63 9/1/16 4,250,000 4,253,400 Cleveland, Waterworks Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 1/1/21 8,000,000 a 9,152,320 Cleveland-Cuyahoga County Port Authority, Senior Special Assessment/Tax Increment Revenue (University Heights - Public Parking Garage Project) 7.00 12/1/18 2,040,000 2,066,336 Cleveland-Cuyahoga County Port Authority, Senior Special Assessment/Tax Increment Revenue (University Heights - Public Parking Garage Project) 7.35 12/1/31 3,655,000 3,655,548 Cuyahoga County, Hospital Facilities Revenue (UHHS/CSAHS-Cuyahoga, Inc. and CSAHS/UHHS-Canton, Inc. Project) 7.50 1/1/30 6,250,000 6,322,125 Fairfield City School District, GO School Improvement Bonds (Insured; National Public Finance Guarantee Corp.) 5.38 12/1/19 1,860,000 a 1,995,631 Fairfield City School District, GO School Improvement Bonds (Insured; National Public Finance Guarantee Corp.) 5.38 12/1/20 1,400,000 a 1,502,088 Franklin County, Hospital Improvement Revenue (Nationwide Children's Hospital Project) 5.00 11/1/34 1,000,000 1,005,290 Franklin County, HR (Holy Cross Health System Corporation) 5.80 6/1/16 260,000 260,515 Hamilton County, EDR (King Highland Community Urban Redevelopment Corporation - University of Cincinnati, Lessee, Project) (Insured; National Public Finance Guarantee Corp.) 5.00 6/1/33 2,000,000 a 2,026,960 Hamilton County, Sales Tax Revenue (Insured; AMBAC) 0.00 12/1/27 17,940,000 c 7,130,074 Highland Local School District, GO School Improvement Bonds (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.75 12/1/11 2,020,000 b 2,210,930 Hilliard City School District, GO School Improvement Bonds (Insured; National Public Finance Guarantee Corp.) 0.00 12/1/13 1,655,000 a,c 1,530,362 Hilliard City School District, GO School Improvement Bonds (Insured; National Public Finance Guarantee Corp.) 0.00 12/1/14 1,655,000 a,c 1,466,893 Kent State University, General Receipts Bonds (A State University of Ohio) (Insured; Assured Guaranty Municipal Corp.) 5.00 5/1/25 2,000,000 2,116,340 Kent State University, General Receipts Bonds (A State University of Ohio) (Insured; Assured Guaranty Municipal Corp.) 5.00 5/1/29 1,000,000 1,033,610 Lebanon City School District, GO (School Facilities Construction and Improvement) (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.50 12/1/11 4,050,000 b 4,414,298 Mason City School District, GO Unlimited Tax Bonds (Insured; Assured Guaranty Municipal Corp.) 5.25 12/1/31 5,000,000 5,808,250 Massillon City School District, GO (Various Purpose Improvement) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/25 1,150,000 a 1,211,525 Milford Exempt Village School District, GO School Improvement Bonds (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 6.00 12/1/11 1,910,000 b 2,096,760 Montgomery County, Revenue (Miami Valley Hospital) 6.25 11/15/33 2,500,000 2,632,625 New Albany Community Authority, Community Facilities Revenue (Insured; AMBAC) 5.20 10/1/24 2,000,000 2,044,320 Ohio, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 3/15/20 15,520,000 d,e 16,331,851 Ohio, PCR (Standard Oil Company Project) (Guaranteed; British Petroleum Company PLC) 6.75 12/1/15 2,700,000 3,321,837 Ohio Higher Educational Facility Commission, Higher Educational Facility Revenue (Xavier University Project) (Insured; FGIC) (Prerefunded) 5.00 5/1/13 2,000,000 b 2,242,240 Ohio State University, General Receipts Bonds 5.25 6/1/23 2,625,000 2,860,751 Ohio Turnpike Commission, Turnpike Revenue, Highway Improvements 5.50 2/15/26 3,565,000 3,618,725 Ohio Turnpike Commission, Turnpike Revenue, Highway Improvements (Prerefunded) 5.50 2/15/11 4,000,000 b 4,214,360 Ohio Water Development Authority, Water Pollution Control Loan Fund Revenue (Water Quality Series) 5.00 12/1/23 2,000,000 2,241,960 Port of Greater Cincinnati Development Authority, Special Obligation Development Revenue (Cooperative Public Parking and Infrastructure Project) 6.30 2/15/24 2,215,000 1,822,834 Port of Greater Cincinnati Development Authority, Special Obligation Development Revenue (Cooperative Public Parking and Infrastructure Project) 6.40 2/15/34 2,500,000 1,922,200 Port of Greater Cincinnati Development Authority, Tax Increment Development Revenue (Fairfax Village Red Bank Infrastructure Project) 5.50 2/1/25 2,145,000 e 1,695,494 Richland County, GO (Correctional Facilities Bonds) (Insured; Assured Guaranty Municipal Corp.) 6.00 12/1/28 400,000 448,912 Strongsville, GO Library Improvement Bonds (Insured; National Public Finance Guarantee Corp.) 5.50 12/1/20 1,700,000 a 1,827,806 Summit County Port Authority, Development Revenue (Bond Fund Program-Twinsburg Township Project) 5.13 5/15/25 480,000 398,438 Summit County Port Authority, Revenue (Civic Theatre Project) (Insured; AMBAC) 5.50 12/1/26 1,000,000 1,004,080 Toledo-Lucas County Port Authority, Development Revenue (Northwest Ohio Bond Fund - Midwest Terminals Project) 6.00 11/15/27 1,720,000 1,477,600 Toledo-Lucas County Port Authority, Development Revenue (Northwest Ohio Bond Fund - Toledo Express Airport Project) 6.38 11/15/32 2,425,000 2,190,212 University of Cincinnati, General Receipts Bonds (Insured; FGIC) (Prerefunded) 5.75 6/1/11 1,000,000 b 1,080,250 University of Cincinnati, General Receipts Bonds (Insured; National Public Finance Guarantee Corp.) 5.00 6/1/21 3,040,000 a 3,106,394 Warren, Waterworks Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 11/1/15 1,450,000 a 1,574,236 West Muskingum Local School District, GO (School Facilities Construction and Improvement) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/30 2,945,000 a 2,848,551 Youngstown, GO Pension Bonds (Insured; AMBAC) (Prerefunded) 5.38 12/1/10 2,195,000 b 2,312,081 Youngstown, GO Pension Bonds (Insured; AMBAC) (Prerefunded) 6.00 12/1/10 2,370,000 b 2,508,835 U.S. Related11.3% Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 0.00 5/15/50 12,500,000 c 461,000 Government of Guam, GO 6.75 11/15/29 500,000 520,050 Guam Waterworks Authority, Water and Wastewater System Revenue 5.88 7/1/35 900,000 879,867 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/17 1,000,000 1,033,790 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 2,500,000 2,526,725 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/15 1,000,000 a 1,108,430 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/23 2,000,000 a 2,012,920 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 7/1/31 3,370,000 3,647,924 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 1,000,000 f 987,600 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 1,750,000 1,807,558 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Gross Receipts Taxes Loan Note) 6.38 10/1/19 3,000,000 3,059,460 Total Investments (cost $160,567,767) 103.4% Liabilities, Less Cash and Receivables (3.4%) Net Assets 100.0% a At January 31, 2010, 25.0% of the fund's net assets are insured by National Public Finance Guarantee Corporation. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Collateral for floating rate borrowings. e Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2010, these securities had a total market value of $18,027,345 or 11.3% of net assets. f Purchased on a delayed delivery basis. At January 31, 2010, the aggregate cost of investment securities for income tax purposes was $160,567,767. Net unrealized appreciation on investments was $4,782,846 of which $8,337,394 related to appreciated investment securities and $3,554,548 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2010 in valuing the fund's investments: Level 1 - Level 3 - Unadjusted Significant Quoted Level 2 - Other Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds - 165,350,613 - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended January 31, 2010.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus State Municipal Bond Funds, Dreyfus Pennsylvania Fund January 31, 2010 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.1% Rate (%) Date Amount ($) Value ($) Pennsylvania90.7% Allegheny County Hospital Development Authority, HR (South Hills Health System) 5.13 5/1/29 1,100,000 964,656 Allegheny County Sanitary Authority, Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/19 1,900,000 1,939,140 Bethel Park School District, GO 5.00 8/1/29 3,000,000 3,105,570 Butler County Industrial Development Authority, Health Care Facilities Revenue (Saint John Lutheran Care Center Project) (Collateralized; GNMA) 5.80 4/20/29 5,635,000 5,804,444 Butler County Industrial Development Authority, MFHR (Greenview Gardens Apartments) 6.00 7/1/23 475,000 445,835 Butler County Industrial Development Authority, MFHR (Greenview Gardens Apartments) 6.25 7/1/33 880,000 795,142 Centre County Hospital Authority, HR (Mount Nittany Medical Center Project) (Insured; Assured Guaranty Municipal Corp.) 6.13 11/15/39 2,000,000 2,075,800 Charleroi Area School Authority, School Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 10/1/20 2,000,000 a 1,236,740 Chester County Industrial Development Authority, Revenue (Avon Grove Charter School Project) 6.38 12/15/37 1,600,000 1,428,896 Chester County School Authority, School LR (Chester County Intermediate Unit Project) (Insured; AMBAC) 5.00 4/1/25 2,195,000 2,260,345 Cumberland County Municipal Authority, College Revenue (Messiah College) (Insured; AMBAC) 5.13 10/1/15 45,000 45,160 Cumberland County Municipal Authority, Revenue (Presbyterian Homes Obligated Group Project) 5.35 1/1/20 515,000 513,017 Cumberland County Municipal Authority, Revenue (Presbyterian Homes Obligated Group Project) 5.45 1/1/21 885,000 880,646 Dauphin County General Authority, Office and Parking Revenue (Riverfront Office Center Project) 6.00 1/1/25 3,000,000 2,472,450 Delaware County Industrial Development Authority, Water Facilities Revenue (Aqua Pennsylvania, Inc. Project) (Insured; National Public Finance Guarantee Corp.) 5.00 11/1/37 5,165,000 4,806,084 Erie Higher Education Building Authority, College Revenue (Mercyhurst College Project) 5.35 3/15/28 1,000,000 981,730 Harrisburg Authority, University Revenue (The Harrisburg University of Science and Technology Project) 6.00 9/1/36 2,000,000 1,808,840 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 11/1/16 1,000,000 a 800,880 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 5/1/18 2,750,000 a 1,977,772 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 11/1/18 2,750,000 a 1,925,247 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 11/1/19 2,750,000 a 1,793,110 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 5/1/20 2,750,000 a 1,704,312 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 11/1/20 2,500,000 a 1,508,900 McKeesport Area School District, GO (Insured; AMBAC) 0.00 10/1/21 2,915,000 a 1,868,865 Monroe County Hospital Authority, HR (Pocono Medical Center) (Insured; Radian) 5.50 1/1/12 750,000 779,385 Monroe County Hospital Authority, HR (Pocono Medical Center) (Insured; Radian) 5.50 1/1/22 1,455,000 1,459,918 Monroeville Municipal Authority, Sanitary Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 12/1/15 1,035,000 1,072,094 Monroeville Municipal Authority, Sanitary Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 12/1/16 50,000 51,237 Mount Lebanon School District, GO 5.00 2/15/28 1,470,000 1,591,642 Neshaminy School District, GO (Insured; National Public Finance Guarantee Corp.) 5.00 4/15/16 1,250,000 1,368,200 Norristown, GO (Insured; Radian) 0.00 12/15/11 1,465,000 a 1,409,037 Norristown, GO (Insured; Radian) 0.00 12/15/13 735,000 a 658,611 North Allegheny School District, GO (Insured; National Public Finance Guarantee Corp.) 5.00 5/1/15 1,625,000 1,788,524 North Allegheny School District, GO (Insured; National Public Finance Guarantee Corp.) 5.05 11/1/21 1,455,000 1,547,218 Northampton County Industrial Development Authority, Mortgage Revenue (Moravian Hall Square Project) (Insured; Radian) 5.00 7/1/17 1,890,000 1,853,221 Pennsylvania Economic Development Financing Authority, Sewage Sludge Disposal Revenue (Philadelphia Biosolids Facility Project) 6.25 1/1/32 1,000,000 1,027,460 Pennsylvania Finance Authority, Guaranteed Revenue (Penn Hills Project) (Insured; FGIC) (Prerefunded) 5.45 12/1/10 445,000 b 464,576 Pennsylvania Finance Authority, Guaranteed Revenue (Penn Hills Project) (Insured; National Public Finance Guarantee Corp.) 5.25 12/1/13 1,105,000 1,113,796 Pennsylvania Finance Authority, Guaranteed Revenue (Penn Hills Project) (Insured; National Public Finance Guarantee Corp.) 5.45 12/1/19 2,170,000 2,184,452 Pennsylvania Finance Authority, Guaranteed Revenue (Penn Hills Project) (Insured; National Public Finance Guarantee Corp.) 0.00 12/1/22 1,200,000 a 643,104 Pennsylvania Finance Authority, Guaranteed Revenue (Penn Hills Project) (Insured; National Public Finance Guarantee Corp.) 0.00 12/1/23 3,790,000 a 1,906,256 Pennsylvania Finance Authority, Guaranteed Revenue (Penn Hills Project) (Insured; National Public Finance Guarantee Corp.) 0.00 12/1/24 3,790,000 a 1,792,784 Pennsylvania Finance Authority, Guaranteed Revenue (Penn Hills Project) (Insured; National Public Finance Guarantee Corp.) 0.00 12/1/25 3,790,000 a 1,685,981 Pennsylvania Higher Educational Facilities Authority, Revenue (Carnegie Mellon University) 5.00 8/1/21 3,000,000 3,345,030 Pennsylvania Higher Educational Facilities Authority, Revenue (Edinboro University Foundation Student Housing Project at Edinboro University of Pennsylvania) 5.88 7/1/38 2,000,000 1,855,820 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Pennsylvania Health System) 6.00 8/15/26 2,500,000 2,789,800 Pennsylvania Higher Educational Facilities Authority, Revenue (UPMC Health System) 6.00 1/15/13 1,995,000 2,082,780 Pennsylvania Higher Educational Facilities Authority, Revenue (UPMC Health System) 6.00 1/15/14 1,580,000 1,644,116 Pennsylvania Higher Educational Facilities Authority, Revenue (UPMC Health System) 6.00 1/15/22 5,000,000 5,156,250 Pennsylvania Housing Finance Agency, Capital Fund Securitization Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/25 2,285,000 2,351,356 Pennsylvania Housing Finance Agency, SFMR 5.10 10/1/20 1,775,000 1,790,744 Pennsylvania Housing Finance Agency, SFMR 4.70 10/1/25 965,000 943,172 Pennsylvania Housing Finance Agency, SFMR 4.60 10/1/27 5,000,000 4,744,300 Pennsylvania Housing Finance Agency, SFMR 4.88 10/1/31 3,000,000 2,896,620 Pennsylvania Housing Finance Agency, SFMR 4.88 10/1/34 1,000,000 1,003,970 Pennsylvania Housing Finance Agency, SFMR 4.70 10/1/37 2,085,000 1,895,056 Pennsylvania Industrial Development Authority, EDR 5.50 7/1/23 1,000,000 1,096,960 Pennsylvania Turnpike Commission, Oil Franchise Tax Senior Revenue (Insured; AMBAC) 5.25 12/1/18 4,325,000 4,363,319 Pennsylvania Turnpike Commission, Turnpike Revenue (Insured; AMBAC) 5.00 12/1/22 1,815,000 1,937,730 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.25 6/1/39 3,530,000 3,571,301 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 6/1/28 3,000,000 3,365,190 Philadelphia, Airport Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 6/15/11 2,155,000 2,256,781 Philadelphia, Airport Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 6/15/25 510,000 491,421 Philadelphia, Gas Works Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 7/1/15 1,550,000 1,568,709 Philadelphia, Gas Works Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 8/1/22 2,000,000 2,091,660 Philadelphia, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 12/15/23 1,500,000 1,607,595 Philadelphia, GO (Insured; XLCA) 5.25 2/15/14 2,000,000 2,117,820 Philadelphia, Water and Wastewater Revenue (Insured; National Public Finance Guarantee Corp.) 5.60 8/1/18 800,000 927,448 Philadelphia Authority for Industrial Development, Revenue (Independence Charter School Project) 5.50 9/15/37 1,700,000 1,437,197 Philadelphia Authority for Industrial Development, Revenue (Russell Byers Charter School Project) 5.15 5/1/27 1,230,000 1,063,261 Philadelphia Authority for Industrial Development, Revenue (Russell Byers Charter School Project) 5.25 5/1/37 1,715,000 1,397,931 Philadelphia Hospitals and Higher Education Facilities Authority, Health System Revenue (Jefferson Health System) 5.00 5/15/11 4,500,000 4,537,665 Philadelphia Housing Authority, Capital Fund Program Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/21 1,685,000 1,738,398 Philadelphia Municipal Authority, LR (Insured; Assured Guaranty Municipal Corp.) 5.25 11/15/15 2,115,000 2,279,166 Philadelphia Redevelopment Authority, Revenue (Philadelphia Neighborhood Transformation Initiative) (Insured; National Public Finance Guarantee Corp.) 5.50 4/15/18 3,600,000 3,760,524 Philadelphia School District, GO 6.00 9/1/38 1,000,000 1,068,360 Pittsburgh Urban Redevelopment Authority, MFHR (West Park Court Project) (Collateralized; GNMA) 4.90 11/20/47 1,280,000 1,193,126 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) 6.25 12/1/13 470,000 500,038 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) 6.25 12/1/14 250,000 264,938 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) 5.75 12/1/21 1,165,000 1,189,931 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) (Prerefunded) 5.75 12/1/11 3,585,000 b 3,954,614 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) (Prerefunded) 5.85 12/1/11 3,000,000 b 3,314,790 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) (Prerefunded) 6.25 12/1/11 750,000 b 834,173 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) (Prerefunded) 6.25 12/1/11 1,330,000 b 1,479,266 Schuylkill County Industrial Development Authority, Revenue (Charity Obligation Group) 5.00 11/1/14 1,495,000 1,505,301 Scranton School District, GO (Insured; National Public Finance Guarantee Corp.) 5.00 4/1/18 1,390,000 1,416,619 Scranton School District, GO (Insured; National Public Finance Guarantee Corp.) 5.00 4/1/19 2,710,000 2,755,772 Spring-Ford Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/21 1,015,000 1,086,182 State Public School Building Authority, Community College Revenue (Community College of Philadelphia Project) 6.00 6/15/28 3,000,000 3,250,800 State Public School Building Authority, Revenue (Central Montgomery County Area Vocational Technical School) (Insured; National Public Finance Guarantee Corp.) 5.25 5/15/17 1,055,000 1,134,283 State Public School Building Authority, Revenue (Central Montgomery County Area Vocational Technical School) (Insured; National Public Finance Guarantee Corp.) 5.25 5/15/18 1,110,000 1,148,239 State Public School Building Authority, School Revenue (School District of Haverford Township Project) (Insured; XLCA) 5.25 3/15/25 3,360,000 3,508,109 State Public School Building Authority, School Revenue (York School District Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 5/1/18 545,000 581,128 Susquehanna Area Regional Airport Authority, Airport System Revenue 6.50 1/1/38 1,625,000 1,508,975 University Area Joint Authority, Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/1/17 1,660,000 1,692,154 University Area Joint Authority, Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/1/18 2,010,000 2,038,683 University of Pittsburgh of the Commonwealth System of Higher Education, GO (University Capital Project) 5.00 9/15/35 1,000,000 1,049,430 Washington County Industrial Development Authority, PCR (West Penn Power Company Mitchell Station Project) (Insured; AMBAC) 6.05 4/1/14 3,000,000 3,004,080 Wayne Memorial Hospital and Health Facilities Authority, County Guaranteed HR (Wayne Memorial Hospital Project) (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/16 2,135,000 2,181,458 West Mifflin Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/22 710,000 752,813 Wilson Area School District, GO (Insured; National Public Finance Guarantee Corp.) 5.13 3/15/16 1,300,000 1,421,810 U.S. Related7.4% Guam Waterworks Authority, Water and Wastewater System Revenue 5.50 7/1/16 320,000 317,258 Guam Waterworks Authority, Water and Wastewater System Revenue 6.00 7/1/25 1,000,000 1,004,070 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 6.00 7/1/44 2,500,000 2,532,800 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/23 1,000,000 1,005,910 Puerto Rico Commonwealth, Public Improvement GO 5.00 7/1/28 3,000,000 2,854,200 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 6.00 7/1/27 1,000,000 1,048,390 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/26 1,000,000 1,001,800 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 1,185,000 1,197,668 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 1,500,000 1,549,335 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.50 8/1/44 2,500,000 2,675,500 Total Long-Term Municipal Investments (cost $194,540,298) Short-Term Municipal Coupon Maturity Principal Investment.4% Rate (%) Date Amount ($) Value ($) Pennsylvania; Philadelphia Authority for Industrial Development, Revenue (Fox Chase Cancer Obligated Group) (LOC; Citizens Bank of Pennsylvania) (cost $800,000) 0.30 2/1/10 800,000 c Total Investments (cost $195,340,298) 98.5% Cash and Receivables (Net) 1.5% Net Assets 100.0% a Security issued with a zero coupon. Income is recognized through the accretion of discount. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Variable rate demand note - rate shown is the interest rate in effect at January 31, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At January 31, 2010, the aggregate cost of investment securities for income tax purposes was $195,340,298. Net unrealized appreciation on investments was $6,131,872 of which $8,891,565 related to appreciated investment securities and $2,759,693 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2010 in valuing the fund's investments: Level 1 - Level 3 - Unadjusted Significant Quoted Level 2 - Other Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds - 201,472,170 - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended January 31, 2010.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus State Municipal Bond Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 23, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 23, 2010 By: /s/ James Windels James Windels Treasurer Date: March 23, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
